Judgment unanimously affirmed, with costs to respondent. On this record plaintiff was guilty of contributory negligence as a matter of law. Plaintiff was selected and served as a juror from Monday to Thursday, the date of the accident. Though aware of the • existence and location of the footrail in the jury box, plaintiff failed to look where he was going when leaving the jury box, with the result that his foot caught in an upright which supported the footrail. Relative unfamiliarity with his surroundings emphasized the duty for plaintiff to use at least reasonable care for his own safety. This he failed to do. Neither faulty design nor negligent maintenance can be held responsible for the accident. 'Concur — Breitel, J. P., McNally, Stevens, Steuer and Staley, JJ.